1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   RICHARD LEIDER,                             Case No. 2:18-cv-07239-CBM (MAA)
12                       Plaintiff,
13                                               ORDER ACCEPTING FINDINGS AND
            v.                                   RECOMMENDATIONS OF UNITED
14                                               STATES MAGISTRATE JUDGE
     COMMANDER NELSON, et al.
15
                         Defendants.
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the other
18   records on file herein, and the Report and Recommendation of the United States
19   Magistrate Judge. Further, the time for filing objections has expired and no
20   objections have been made. The Court accepts the findings and recommendations
21   of the Magistrate Judge and adopts them as its own findings and conclusions.
22         IT IS THEREFORE ORDERED that the Complaint be dismissed without
23   prejudice.
24
25
26   DATED: APRIL 4, 2019
                                                 CONSUELO B. MARSHALL
27                                            UNITED STATES DISTRICT JUDGE
28
